Citation Nr: 1144115	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination in June 2006, and timely perfected his appeal in March 2007.

In March 2010, the Veteran presented sworn testimony during a personal hearing in Seattle, Washington, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and incorporated into the evidence of record.

In July 2010, this claim came before the Board, at which time it was remanded for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is aware of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness...]  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for paranoid schizophrenia.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Therefore, because the Veteran has clearly limited his current claim to paranoid schizophrenia, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than paranoid schizophrenia, he must file such a claim with the RO.


FINDING OF FACT

The preponderance of the evidence fails to demonstrate that the Veteran currently has paranoid schizophrenia that is a result of a disease or injury incurred during his active military service, or that it became manifest within one year of his military service discharge.

CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A subsequent March 2006 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board also notes that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  All of the medical records used in the SSA determination have been associated with the Veteran's claims file.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in July 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from paranoid schizophrenia as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disease, including psychoses, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

The Veteran contends that he currently suffers from paranoid schizophrenia that is the result of his time in active duty service.  Specifically, the Veteran alleges that he experienced multiple stressful events that triggered this condition, to include being caught in an ice flow and fearing his ship would sink, fearing being shot by a Russian aircraft while onboard his ship in the Northwest Passage, being racially discriminated against following the assassination of Martin Luther King, Jr., and picking up the bodies of people who jumped from the Golden Gate Bridge.  See Travel Board Hearing Transcript, pp. 15 - 18, March 10, 2010.

Initially, the Board notes that the Veteran has a current diagnosis of chronic, paranoid, schizophrenia.  See VA Mental Disorders Examination Report, December 8, 2010.  Thus, element (1) under Hickson/Shedden has been satisfied.  See Hickson and Shedden, supra.

After a thorough review of the Veteran's service treatment records, the Board notes that upon entry into military service, the Veteran's psychiatric state was considered to be normal.  The Veteran himself stated that he was in "very good" health.  He specifically denied experiencing: frequent trouble sleeping; nightmares; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; having a drug habit; or excessive drinking.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, September 14, 1967.  The Veteran participated in an overseas physical examination in February 1969.  At that time, his psychiatric state was considered normal and he again denied experiencing: frequent trouble sleeping; nightmares; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; having a drug habit; or excessive drinking.  See SF 88 & 89, Service Overseas Physical Examination Reports, February 4, 1969.

Thereafter, in early December 1969, the Veteran was seen in sick bay with complaints of a sore throat and cough.  He was diagnosed with cough rhinitis with an inflamed throat, and was prescribed chloroform lozenges.  See Service Treatment Record, December 4, 1969.  Later that month, the Veteran complained of trouble sleeping.  He was diagnosed with nervousness and restlessness and prescribed Benadryl.  See Service Treatment Record, December 29, 1969.  Upon separation, the Veteran's psychiatric state was considered normal.  See SF 88, Service Separation Examination Report, September 14, 1971.

The Veteran has alleged that his psychiatric disorder was treated in service with chloroform lozenges and Benadryl.  As noted above, it is clear that he was prescribed chloroform lozenges for his inflamed throat.  There was no mention in the record that these were intended to address a psychiatric disorder.  Although the Veteran was noted to exhibit sleeplessness, restlessness, and nervousness during his time in active duty service, and was subsequently prescribed Benadryl, he was not diagnosed with a psychiatric disorder.  Further, there is no indication that he was treated for or diagnosed with a psychiatric disorder, specifically paranoid schizophrenia, during his first post-service year.  Thus, the Board finds that the Veteran has failed to establish element (2) under Hickson/Shedden and he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309 (2011).  See Hickson and Shedden, supra.

Turning to crucial Hickson/Shedden element (3), nexus, the Board notes that the evidence of record is completely negative for a medical opinion in support of the Veteran's claim.  The only evidence in support of the Veteran's claim consists of his own lay testimony that he has consistently suffered from paranoid schizophrenia since his time in active duty service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report his symptoms of auditory hallucinations, anxiety and depression because they require personal knowledge and come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, his reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence are inconsistent with the history he provided at the time of his service separation examination, during which time he did not complain of any psychiatric difficulties.  See Caluza, supra (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

These statements are also inconsistent with post-service treatment records.  In July 1982, at the time of the Veteran's first psychiatric hospitalization, when asked when he began experiencing the problems for which he was seeking treatment, the Veteran responded that he began to have trouble relaxing, with associated auditory hallucinations, poor concentration, and talking to himself, in approximately early 1982.  See VA Treatment Record, July 27, 1982.  In September 1998, during a psychodiagnostic examination associated with his claim for SSA disability benefits, the Veteran reported that he first experienced psychotic symptoms in 1982.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

It was only in conjunction with his present claim for benefits that the Veteran began to assert that he experienced psychiatric symptomatology since his time in active duty service.  Accordingly, the Board does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Additional evidence against the Veteran's claim consists of the December 2010 VA Mental Disorders examination report.  In recounting his psychiatric history, the Veteran stated that he became withdrawn after service, and began having thought problems in 1979.  The Board notes that this statement alone is counter to the Veteran's claim, in that he was discharged from active duty service in 1971.  The Veteran also reported that he worked as roofer for 14 years after service, until his psychiatric symptoms began in 1982.  After a thorough review of the Veteran's claims file, the VA examiner opined that the Veteran was most likely not showing psychotic symptoms while he was in the military.  Rather, these symptoms most likely began in 1979, when the Veteran reported experiencing "thought problems."  See VA Mental Disorders Examination Report, December 8, 2010.

Accordingly, the Board finds that the December 2010 VA examination report also weighs heavily against the Veteran's claim.  Not only did the Veteran indicate that his psychiatric difficulties began years after his discharge from service, he was able to maintain gainful employment until his documented hospitalization in 1982.  As such, the Board considers the December 2010 VA examination report to be highly probative.  [The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).]  Based on the above, the Veteran has failed to establish Hickson/Shedden element (3), nexus.  See Hickson and Shedden, supra.

For the foregoing reasons, the claim of entitlement to service connection for paranoid schizophrenia must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied. 


ORDER

Entitlement to service connection for paranoid schizophrenia is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


